Citation Nr: 0406693	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  02-16 065	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a dental disorder, to 
include loss of bone and teeth. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the Department of Veterans 
Affairs (VA) Regional Office (RO)in Fort Harrison, Montana.  

In September 2003, the veteran was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. 
§ 7107(e)(2) (West 2002).  During this hearing, the 
undersigned Board Member was located in Washington, D.C., and 
the veteran was located at the RO. 


FINDING OF FACT

There is no competent medical evidence linking any current 
dental disability to an in-service injury, pathology, or 
symptomatology.  


CONCLUSION OF LAW

A current dental disability, to include the loss of bone or 
teeth, was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision.  
The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the veteran's claims file to ascertain whether another remand 
to the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the necessary evidence, to 
include the service medical records and a VA medical opinion 
addressing whether the claimed disability is etiologically 
related to service, has been obtained by the Board, and there 
is no specific reference to any other pertinent records that 
need to be obtained.  In this regard, the veteran indicated 
in July 1999 that there were no reports of private dental 
treatment.  In a subsequent letter submitted in September 
2001, the veteran reported receiving treatment for the 
previous few years at the Dillon Dental Clinic.  The RO 
contacted that facility, and indicated in a November 2001 
statement that the facility reported that the veteran was not 
listed as a patient with their clinic.  

By virtue of a rating decision dated in February 2002 and 
Statement of the Case (SOC) dated in September 2002, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  By 
letter dated in September 2001, he was advised of the 
provisions of the VCAA and that, if he adequately identified 
relevant records with names, addresses, and approximate dates 
of treatment, the RO would attempt to obtain evidence on his 
behalf.  

The RO also advised the veteran of the evidence obtained and 
considered in deciding his claims in the rating decision and 
SOC listed above.  It thus appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
See Quartuccio v. Principi, supra (noting VA must communicate 
with claimants as to the evidentiary development requirements 
of the VCAA).  See also Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002) (requiring that the Board identify 
documents in file providing notification which complies with 
the VCAA).  The Board concludes that the notifications 
received by the veteran adequately complied with the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.

The Board's over-riding concern is that there be no prejudice 
to the veteran in proceeding with a final decision in this 
case.  In the present case, the veteran has been informed on 
multiple occasions, including by rating decision and SOC, of 
the types of evidence which would be necessary to 
substantiate his claim, and the RO has obtained clinical 
records pertinent to his claims.  This evidence was duly 
considered by the RO.  Therefore, the Board finds that no 
useful purpose would be served by remanding this case for yet 
more evidentiary or procedural development, as such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
See also Kuzma v. Principi, 341 F.3d 1237 (Fed. Cir. 2003).

In this regard, while the veteran reported receiving recent 
dental treatment in Montana and Florida at his September 2003 
hearing, there is no indication that any of the records from 
this treatment would provide, as will be discussed below, the 
required "nexus" evidence linking a current dental 
disability to service.  Therefore, the additional delay in 
the adjudication of the veteran's appeal which would result 
from a remand requesting those records would not be 
justified.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

II.  Legal Criteria/Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

With regard to dental conditions, under previous regulations, 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis were not disabling conditions, and could 
be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. §§ 17.120, 
17.123.  38 C.F.R. § 4.149 (1998).

Effective June 8, 1999, selected VA regulations governing 
dental claims were revised for clarification purposes.  Under 
the current regulations, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.  38 C.F.R. § 
3.381(a) (2003).

With the above legal criteria in mind, the pertinent facts 
will be summarized.  During service in July 1945, the veteran 
was involved in a jeep accident, sustaining multiple 
fractures of the nasal and frontal bones.  There was a 
fracture to the superior maxilla, with movement of the entire 
dental apparatus.  Hospital reports following the accident 
indicate the veteran was referred for a dental consultation.  
(The veteran testified at his September 2003 hearing that he 
did not remember having any dental work during the post-
accident hospitalization).  The service medical records do 
not reflect any significant dental treatment.  

Following service separation, service connection was granted, 
in pertinent part, for fractures to the veteran's nasal bones 
and sinusitis.  Most recently, these service connected 
disabilities have been listed as "sinusitis, residuals of 
fracture, frontal and maxillary bones" and "disfiguring 
scars of the head, residuals of fracture, frontal bones and 
nose."  Each of those disabilities is now separately rated 
as 10 percent disabling.  Review of the record also reveals a 
December 1980 Dental Rating Sheet finding entitlement to 
outpatient dental treatment for a fracture and excision of 
Tooth 27 (Tooth 11, under the previous numbering system which 
was in effect in December 1980) in July 1945.  

The veteran has contended, in essence, that a current dental 
condition, including the loss of teeth, is the etiologic 
result of the in-service facial injuries.  The RO asked a VA 
dentist to address this claim, and the veteran was afforded 
an examination in conjunction with the matter in July 1999.  
The VA dentist who conducted this examination reported that 
he had reviewed the veteran's claims file, and noted the 
December 1980 Dental Rating Sheet.  He stated than the 
veteran reported that Tooth 27 was not actually knocked out 
as a result of the in-service accident, but was extracted to 
provide access for a straw for feedings while his jaw was 
wired shut.  Severe periodontitis was observed upon 
examination, which the examiner stated "could not be 
attributed to any traumatic incident."  Moreover, the 
dentist stated that there was no "loss of bony substance of 
maxilla or mandible nor any other dental condition that could 
be attributed to a fractured maxilla while in service."  The 
examiner also reported that the veteran's dental occlusion 
was within normal limits, particularly given the drifting 
that had been caused by his periodontitis.  

The veteran requested that VA afford him another VA dental 
examination, and such an examination was scheduled for July 
2003.  However, documentation from the RO indicates that the 
veteran failed to report to this examination.  The record 
reflects than the notice for this examination was sent to the 
last veteran's last known address of record (the veteran's 
"summer" address in Montana) at that time, and good cause 
for the veteran's failure to attend this examination has not 
been demonstrated.  As a result, the Board will adjudicate 
the claim based upon the evidence that is of record.  
38 C.F.R. § 3.655(b).  

Turning to an analysis of the veteran's claim, absent any 
independent supporting clinical evidence from a physician or 
other medical professional, "[t]he veteran's own statements 
expressing his belief that his disabilities are service 
connected . . . are not probative."  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  As set forth in the July 1999 
opinion listed above, the independent clinical evidence, 
rather than supporting the veteran's assertions, directly 
contradicts his contention that he currently has a dental 
disability due to the in-service fractures.  Further support 
for the July 1999 opinion is represented by the veteran's 
testimony to the effect that he could not remember any in-
service dental treatment, and the lack of evidence of 
significant in-service dental treatment.

Moreover, while the Board has considered the testimony of the 
veteran and his representative asserting that he has a 
current dental disability as a result of "malnutrition" and 
other complications resulting from treatment for the in-
service injuries, review of the record reveals no objective 
medical evidence to support these assertions.  As such, these 
assertions of minimal probative value.  Espiritu 2 Vet. App. 
at 492, 495.  In short therefore, the Board finds the 
probative weight of the negative evidence to exceed that of 
the positive.  Thus, the claim must be denied.  Gilbert, 1 
Vet. App. at 49.  

In making the determination above, the Board acknowledges 
that outpatient dental treatment may be authorized in 
accordance with the applicable classification and provisions 
set forth at 38 C.F.R. § 17.161 (2003).  Accordingly, if the 
veteran wishes to seek dental treatment beyond that not 
already authorized by the December 1980 Dental Rating Sheet, 
he should contact the appropriate VA medical center. 


ORDER

Entitlement to service connection for a dental disorder, to 
include loss of bone and teeth, is denied.  




_______________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



